DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanamitsu (US 2015/0072524).
Regarding claim 1, Kanamitsu meets the claimed, A defect repairing method, (Kanamitsu [0016] describes a defect repairing method) comprising: acquiring defect location information for a pattern on a first substrate, (Kanamitsu [0020], [0022], and [0023] describe inspecting a template or first substrate for defects and acquiring the location of the defect) the defect location information providing a position at which the pattern on the first substrate does not match an intended pattern; (Kanamitsu [0020] describes the defect inspection is done to locate a defect when the pattern is not etched properly) selecting a region on the first substrate to include a defective pattern portion of the pattern on the first substrate, the region being selected based on the acquired defect location information and larger than the defective pattern portion; (Kanamitsu [0022]-[0024] describe forming drift correction marks or region around the located defect, see Figure 4 showing the area delimitated by the corrections marks 14 is larger than the defect 13) processing the entirety of the selected region (Kanamitsu [0027] and [0029] describe applying an etching gas, [0029] specifically describes applying an etching gas to the entire substrate, applying a gas meets the broadest reasonable interpretation of ‘processing’) and removing the defective pattern portion of the pattern from the first substrate in the processing; (Kanamitsu [0026]-[0027] describe the defect is removed via etching)  patterning a region on the second substrate corresponding to the selected region of the first substrate, (Kanamitsu [0036] describes using the repaired template to imprint a resist pattern on a semiconductor substrate which meets the broadest reasonable interpretation of a second substrate and etching using the resist pattern to form a desired pattern on the second semiconductor substrate) the patterning of the region on the second substrate providing a pattern in the region corresponding to the intended pattern (Kanamitsu [0020] describes that the defect occurs when etching does not properly occur, when the defect is removed via etching in [0027], the now fixed pattern corresponds to the original intended pattern and can then be reproduced on the semiconductor substrate as described in [0036].)
Regarding claim 2, Kanamitsu meets the claimed, The defect repairing method according to claim 1, wherein the transferring includes performing imprint lithography on the second substrate using the first substrate as a template (Kanamitsu [0036] describes performing imprint lithography using the repaired template on the semiconductor substrate.)
Regarding claim 3, Kanamitsu meets the claimed, The defect repairing method according to claim 1, wherein processing the entirety of the selected region includes removal of a portion of the first substrate using a charged particle beam (Kanamitsu [0028] describes repairing by removing the defect, which is part of the template substrate, with an electron beam. An electron beam is a type of charged particle beam.)
Regarding claim 5, Kanamitsu meets the claimed, The defect repairing method according to claim 1, wherein patterning of the region on the second substrate uses a charged particle beam processing for etching (Kanamitsu [0036] describes performing etching on the second semiconductor substrate with the electron beam.)
Regarding claim 7, Kanamitsu meets the claimed, An imprint template manufacturing method, comprising: inspecting a pattern on a first substrate to provide defect location information for the pattern on the first substrate, (Kanamitsu [0020], [0022], and [0023] describe inspecting a template or first substrate for defects and acquiring the location of the defect) the defect location information providing a position at which the pattern on the first substrate does not match an intended pattern; (Kanamitsu [0020] describes the defect inspection is done to locate a defect when the pattern is not etched properly) designating a defective region on the first substrate based on the defect location information, the defective region encompassing a defective pattern portion of the pattern on the first substrate and being larger than the defective pattern portion; (Kanamitsu [0022]-[0024] describe forming drift correction marks or a region around the located defect, see Figure 4 showing the area delimitated by the corrections marks 14 is larger than the defect 13) processing the entirety of the designated defective region (Kanamitsu [0027] and [0029] describe applying an etching gas, [0029] specifically describes applying an etching gas to the entire substrate, applying a gas meets the broadest reasonable interpretation of ‘processing’  and removing the defective pattern portion of the pattern from the first substrate in the processing; (Kanamitsu [0026]-[0027] describe the defect is removed via etching) transferring the pattern to a second substrate using the processed first substrate; and patterning a region on the second substrate corresponding to the designated defective region of the first substrate, the patterning of the region on the second substrate providing a pattern corresponding to the intended pattern (Kanamitsu [0036] describes using the repaired template to imprint a resist pattern on a semiconductor or second substrate and etching using the resist pattern to form a desired pattern on the second semiconductor substrate.)
Regarding claim 8, Kanamitsu meets the claimed, The imprint template manufacturing method according to claim 7, wherein the transferring of the pattern includes performing imprint lithography on the second substrate using the first substrate as a template (Kanamitsu [0036] describes performing imprint lithography using the repaired template on the semiconductor substrate.)
Regarding claim 9, Kanamitsu meets the claimed, The imprint template manufacturing method according to claim 7, wherein processing the entirety of the designated defective region includes removal of a portion of the first substrate using a charged particle beam (Kanamitsu [0028] describes repairing by removing the defect, which is part of the template substrate, with an electron beam. An electron beam is a type of charged particle beam.)
Regarding claim 12, Kanamitsu meets the claimed, The imprint template manufacturing method according to claim 7, wherein patterning of the region on the second substrate uses a charged particle beam for etching. (Kanamitsu [0036] describes performing etching on the second semiconductor substrate with the electron beam.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamitsu as modified by Chang (US 2015/0128098).
Regarding claim 4, Kanamitsu describes a situation where a defect must be removed in order to match the pattern and therefore does not meet the claimed, The defect repairing method according to claim 1, wherein processing the entirety of the selected region includes deposition of a material onto the first substrate and filling at least a portion of the defective pattern portion with the material, and the deposition is performed using a charged particle beam.
Analogous in the field of repairing templates, Chang meets the claimed, The defect repairing method according to claim 1, wherein processing the selected region includes deposition of a material onto the first substrate and filling at least a portion of the defective pattern portion with the material, and the deposition is performed using a charged particle beam (Chang [0030] and [0037] describes performing electron-beam-induced deposition to add material to a mask or first substrate to fix a defect. Chang teaches repairs may add material to the workpiece 100 or Electron-Beam-Induced Etching to remove material from the workpiece [0037]).
The courts have held that substituting one known element with another to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to replace the etching repair method of Kanamitsu with the deposition method of Chang in order to successfully repair a defect by adding material, see Chang [0030].
Regarding claim 6, Kanamitsu does not discuss using a charged particle beam deposition process and does not meet the claimed, The defect repairing method according to claim 1, wherein patterning of the region on the second substrate uses a charged particle beam processing for deposition.
Analogous in the field of repairing templates, Chang meets the claimed, The defect repairing method according to claim 1, wherein patterning of the region on the second substrate uses a charged particle beam processing for deposition (Chang [0033] describes using the mask or first substrate to pattern a workpiece or second substrate and Chang [0037] describes using an electron beam induced deposition method to deposit material onto the workpiece during the patterning.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the patterning of Kanamitsu with the deposition patterning of Chang in order to be able to use a slightly imperfect mask during patterning and reduce costs, See Chang [0038]. 
Regarding claim 10, Kanamitsu describes repairing a defect by removing the defect and therefore does not meet the claimed, The imprint template manufacturing method according to claim 7, wherein processing the entirety of the designated defective region includes deposition of a material onto the first substrate and filling at least a portion of the defective pattern portion with the material, and the deposition is performed using a charged particle beam.
	Analogous in the field of repairing templates, Chang meets the claimed, The imprint template manufacturing method according to claim 7, wherein processing the designated defective region includes deposition of a material onto the first substrate and filling at least a portion of the defective pattern portion with the material, and the deposition is performed using a charged particle beam (Chang [0030] describes performing electron-beam-induced deposition to add material to a mask or first substrate to fix a defect.)
The courts have held that substituting one known element with another to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to replace the etching repair method of Kanamitsu with the deposition method of Chang in order to successfully repair a defect by adding material, see Chang [0030].
Regarding claim 11, Kanamitsu does not describe using a charged particle beam for patterning and does not meet the claimed, The imprint template manufacturing method according to claim 7, wherein patterning of the region of the second substrate uses a charged particle beam for deposition.
Analogous in the field of repairing templates, Chang meets the claimed, The imprint template manufacturing method according to claim 7, wherein patterning of the region of the second substrate uses a charged particle beam for deposition (Chang [0033] describes using the mask or first substrate to pattern a workpiece or second substrate and Chang [0037] describes using an electron beam induced deposition method to deposit material onto the workpiece during the patterning.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the patterning of Kanamitsu with the deposition patterning of Chang in order to be able to use a slightly imperfect mask during patterning and reduce costs, See Chang [0038]. 
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (US 2008/0107970).
Regarding claim 21, Kanamitsu describes removing the defect but does not meet the claimed, The defect repairing method according to claim 1, wherein the entirety of the selected region after processing is depressed lower than a reference surface of the first substrate, the reference surface corresponding to a lowermost surface of the first substrate within the selected region prior to the processing of the selected region.
Analogous in the field of defect repair, Tanabe meets the claimed, The defect repairing method according to claim 1, wherein the entirety of the selected region after processing is depressed lower than a reference surface of the first substrate, the reference surface corresponding to a lowermost surface of the first substrate within the selected region prior to the processing of the selected region (Tanabe [00510]-[0051] describe correcting a defect wherein a peripheral portion of the defect is also removed so as to further recess the area around the defect, see Figures 1-3 showing how the surface 3a of the entire peripheral portion can be recessed lower than the original surface 1a.)
It would have been obvious to a person of ordinary skill in the art before the filing date to further modify the process of Kanamitsu to lower the selected portion as described in Tanabe in order to reduce the depth difference between the defect and the substrate surface and reduce transfer defects when the pattern is transferred, see Tanabe [0050].
Regarding claim 23, Kanamitsu describes removing the defect but does not meet the claimed, The imprint template manufacturing method according to claim 7, wherein the entirety of the selected region after processing is depressed lower than a reference surface of the first substrate, the reference surface corresponding to a lowermost surface of the first substrate within the selected region prior to the processing of the selected region.
Analogous in the field of defect repair, Tanabe meets the claimed, The imprint template manufacturing method according to claim 7, wherein the entirety of the selected region after processing is depressed lower than a reference surface of the first substrate, the reference surface corresponding to a lowermost surface of the first substrate within the selected region prior to the processing of the selected region (Tanabe [00510]-[0051] describe correcting a defect wherein a peripheral portion of the defect is also removed so as to further recess the area around the defect, see Figures 1-3 showing how the surface 3a of the entire peripheral portion can be recessed lower than the original surface 1a.)
It would have been obvious to a person of ordinary skill in the art before the filing date to further modify the process of Kanamitsu to lower the selected portion as described in Tanabe in order to reduce the depth difference between the defect and the substrate surface and reduce transfer defects when the pattern is transferred, see Tanabe [0050].

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (JP 2008281721, see English translation provided).
Regarding claim 22, Kanamitsu does not meet the claimed, The defect repairing method according to claim 1, wherein the entirety of the selected region after processing is elevated above a reference surface of the first substrate, the reference surface corresponding to an uppermost surface of the first substrate within the selected region prior to the processing of the selected region.
Analogous in the field of defect correction, Takaoka meets the claimed, The defect repairing method according to claim 1, wherein the entirety of the selected region after processing is elevated above a reference surface of the first substrate, the reference surface corresponding to an uppermost surface of the first substrate within the selected region prior to the processing of the selected region (Takaoka [0022]-[0024] describes filling in a defective over etched portion such that the entire portion is higher than the surface of the glass substrate, see Figure 1 showing the filled portion is the over etched portion 3 and extends beyond that.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the defect repair method of Kanamitsu by filling in a defect and making the defect be higher than the original glass surface as described in Takaoka in order to allow for a flat surface to be made by scraping off the excess, see Takaoka [0025]. 
Regarding claim 24, Kanamitsu does not meet the claimed, The imprint template manufacturing method according to claim 7, wherein the entirety of the selected region after processing is elevated above a reference surface of the first substrate, the reference surface corresponding to an uppermost surface of the first substrate within the selected region prior to the processing of the selected region.
Analogous in the field of defect correction, Takaoka meets the claimed, The imprint template manufacturing method according to claim 7, wherein the entirety of the selected region after processing is elevated above a reference surface of the first substrate, the reference surface corresponding to an uppermost surface of the first substrate within the selected region prior to the processing of the selected region. (Takaoka [0022]-[0024] describes filling in a defective over etched portion such that the entire portion is higher than the surface of the glass substrate, see Figure 1 showing the filled portion is the over etched portion 3 and extends beyond that.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the defect repair method of Kanamitsu by filling in a defect and making the defect be higher than the original glass surface as described in Takaoka in order to allow for a flat surface to be made by scraping off the excess, see Takaoka [0025]. 
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that the Kanamitsu reference only teaches processing/correction of the defective pattern portion rather than the larger/encompassing region. Examiner disagrees. Kanamitsu [0029] describes applying etchant to the entire substrate and [0026]-[0027] describe removing the defect which meets the broadest reasonable interpretation of “processing  the entirety of the selected region and removing the defective pattern portion”. Examiner notes that while the entirety of the selected region may undergo “processing” the claim does not require that the entirety of the pattern in the selected region be removed. Examiner also notes that the claim cannot be limited to removing the entire pattern portion because this would be specific to the non-elected species, see restriction requirement dated 10/21/2021.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.B./            Examiner, Art Unit 1744           

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744